DETAILED ACTION
This Office action is in response to the amendment and remarks filed on April 19th, 2021.  Claims 1-4 and 7-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0074317 (Diemer et al.) in view of US 2007/0045537 (Joseph et al.).
Regarding claim 1, Diemer et al. discloses a charged particle beam system comprising: first shape data generating means that generates first shape data which represents a three-dimensional shape of a sample based on a result of three-dimensional shape measurement of the sample (fig. 2, element 33, wherein ‘The cameras in the load-lock chamber 85 may be configured to generate digital image data, which show or represent at least a portion of the structure, such that the surface model of the structure is calculable depending on the digital image data.’ P 142); a sample chamber inside of which a sample unit including the sample is placed, for measurement by a charged particle beam (fig. 2, element 80); second shape data generating means 
Diemer et al. does not disclose managing means that manages one or a plurality of optional elements which are installed on a group of ports provided to the sample chamber.  Joseph et al. discloses a sample chamber such managing means and associated ports (‘Provision for operating and/or moving the tool on any of the available degrees of freedom may be provided by operator manipulation of tool manipulator controls located outside of the sample chamber. … For example, most scanning electron microscope sample chambers are equipped with a variety of ports.’ P22-25).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the charged particle beam system of Diemer et al. to include the port management means of Joseph et al. to provide for a means for including additional elements, in particular manipulators.
Regarding claim 2, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 1, wherein the control means controls the movement of the sample unit in the sample chamber such that the sample unit does not collide with the structure (‘Furthermore, the positioning path may be determined such that the positioning is carried out without collision.’ P 40).
Regarding claim 3, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 2, wherein the control means comprises: simulation means which executes a simulation for virtually trying movement of the sample unit based on movement information of the sample unit prior to movement of the sample unit in the sample chamber; and a determining unit which determines collision of the sample unit with the structure based on a result of execution of the simulation, and when the collision is determined, the movement of the sample unit is prohibited (fig. 7, steps 114 & 115, wherein ‘By automatically determining the positioning path by the computer, a fast and automatic positioning may be performed without collision.’ P 62, and ‘Algorithms for determining collisions on the basis of surface models are disclosed in the Ph.D thesis "Virtual Reality in Assembly Simulation--Collision Detection, Simulation Algorithms and Interaction Techniques" of Gabriel Zachmann (Technische Universitaet Darmstadt), published by Fraunhofer IPE Verlag; the contents of which are incorporated herein in its entirety.’ P 58).
Regarding claim 4, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 1, wherein the first shape data is data which represents a three-dimensional shape of the sample unit which is formed from the sample and a holder which holds the sample (fig. 3).
Regarding claim 7, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 6, further comprising: storage units to store shape data (fig. 2, element 71).  Diemer does not disclose storing shape data of standard elements which are fixedly placed in the sample chamber, a plurality of shape data which represent three-dimensional shapes of a plurality of optional elements which can be installed on the group of ports; and a port management table for managing one or a plurality of used ports selected from among the group of ports, and for managing one of a plurality of optional elements installed on the one or the plurality of used ports, wherein the second shape data generating means generates the second shape data by referring to the first storage unit, the second storage unit, and the third storage unit.
The difference being claimed here is that of storing the shape data for all possible combinations of optional elements beforehand, whereas Diemer does not disclose whether this is done beforehand or measured for each configuration as it is created.  However, pre-measuring and storing information, and retrieving it from a database, are well known techniques in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to do this to save time by preventing the need for measuring at each new configurations use.
Regarding claim 8, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 1, further comprising: imitated image generating means that generates an imitated image which shows a spatial relationship between the structure and the sample unit, based on movement information of the sample unit, the first shape data, and the second shape data (fig. 2, element 70 and fig. 
Regarding claim 9, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 8, wherein the imitated image generating means updates the imitated image according to update of the movement information of the sample unit (fig. 7, arrow from step 116 to step 113).
Regarding claim 10, Diemer et al. in view of Joseph et al. discloses the charged particle beam system according to claim 8, wherein the imitated image includes a sample unit object corresponding to the sample unit and a structure object corresponding to the structure (fig. 4, elements 90 & 92), and when collision between the sample unit and the structure is determined prior to the movement of the sample unit, the imitated image generating means reflects a result of the determination in at least one of the sample unit object and the structure object (‘The monitoring of the distance may comprise issuing a notification or a warning signal by the particle beam microscope system, when the distance has fallen, below a predetermined or predeterminable permissible distance.’ P 59).
Regarding claim 11, Diemer et al. discloses a method of measuring a sample using a scanning electron microscope, the method comprising: executing a three-dimensional shape measurement of a sample before or after a sample unit including the sample is placed inside a sample chamber of a scanning electron microscope (fig. 7, step 110, wherein ‘The cameras in the load-lock chamber 85 may be configured to generate digital image data, which show or represent at least a portion of the structure, such that the surface model of the structure is calculable depending on the digital image 
Diemer et al. does not disclose managing one or a plurality of optional elements which are installed on a group of ports provided to the sample chamber.  Joseph et al. disclose a method of measuring with a scanning electron microscope with a step of managing one or a plurality of optional elements which are installed on a group of ports provided to the sample chamber (‘As with the stage manipulator, the manipulation of these controls may be by direct operator interaction, or may be by indirect operator .
Response to Arguments
Applicant's arguments filed April 19th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Diemer does not teach or disclose the accessory detectors or manipulators as being optional, and changeable, or that the installed optional element(s) are managed to generate second shape data. Instead, these additional features of Diemer are only described as being fixed in place, and therefore do not need any managing.  A feature is optional if it not needed for the base device to function.  In this case, the base device is a scanning electron microscope, and the features of a manipulator, gas injection system, and EDX detector are optional features that are not needed for the acquisition of a SEM image.  These features are optional components that can be used for additional information or to perform other processes on the sample.  The claim language has no requirement that the elements be changeable, though it would be obvious to make them so if desired.  Examiner can find no mention in Diemer of these features being fixed in place.  Even if the devices were fixed in place, they will need to perform their functions and a management means for this purpose is still relevant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896